Citation Nr: 1328990	
Decision Date: 09/10/13    Archive Date: 09/17/13

DOCKET NO.  09-08 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for the Veteran's service-connected right Achilles tendonitis on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M.Clark, Counsel


INTRODUCTION

The Veteran had active service from June 1993 to October 1998, and from December 2003 to April 2005.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in November 2009.  A transcript of those proceedings is of record and has been associated with the claims file.

The Veteran's claim for a higher rating for his service-connected right Achilles tendonitis first came before the Board in January 2011.  At that time the Board denied the claim on a schedular basis and remanded the extraschedular portion of the claim for further development.  In February 2012 the Board denied entitlement to an extraschedular rating in excess of 20 percent for that condition.

The Veteran appealed the February 2012 Board determination to the United States Court of Appeals for Veterans Claims (Court).  In September 2012 the Court issued an order granting the parties' Joint Motion for Remand (Joint Motion), vacating the Board's decision and remanding the case back to the Board for compliance with the Joint Motion.  The Board remanded the claim in February 2013.  A Supplemental Statement of the Case was issued in July 2013 and the claim is once again before the Board for appellate review.

The Board observes that the Veteran additionally perfected appeals for service connection claims for left Achilles tendonitis and spondylolysis of the 5th lumbar vertebra.  A May 2013 rating decision granted entitlement to service connection for left Achilles tendonitis and spondylolysis.    The Veteran has not appealed the effective dates or ratings assigned.  Therefore, these issues are no longer in appellate status.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In a February 2013 statement, the Veteran's wife indicated that the Veteran was in receipt of benefits from the Social Security Administration (SSA) because he is unable to keep gainful employment.  She noted that his Social Security disability date is December 29, 2011.  A March 2013 VA treatment record in the Veteran's Virtual VA claims file reflects that the Veteran is receiving SSA disability benefits.  

VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain.  38 U.S.C.A § 5103A(c)(3); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006). Indeed, the Court has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  As these records may contain pertinent information as to his right Achilles tendonitis disability, they must be obtained.

The Board finds that at this juncture, the medical conclusions, rendered in the May 2013 Director of Compensation and Pension opinion, are inadequate to render a decision for the claim on appeal.  At the time of this opinion, the Veteran's SSA records were not associated with the claims file, thus the Director of Compensation and Pension was unable to consider such evidence when rendering his conclusions.  In light of the fact that the Veteran is receiving SSA disability benefits, the Board finds that the case should be referred back to the Director of Compensation and Pension for an addendum opinion that considers the occupational impact of his service-connected right Achilles tendonitis, and his SSA records. 

Further, the May 2013 opinion did not discuss and consider the Veteran's lay testimony concerning the impact of his right Achilles tendonitis on his employment as a plumber.  It was this deficiency that formed the basis for the September 2012 JMR.

Accordingly, the case is REMANDED for the following actions:

1.  Request copies of any determinations or decisions and medical records associated with the Veteran's SSA disability benefits.

All requests and all responses for the above-described records, including negative responses, should be documented.  All records received must be associated with the claims file.  Requests for records from the SSA must continue until a determination is made that such records do not exist or any further efforts to obtain them would be futile.  If any records cannot be obtained after appropriate efforts, notify the Veteran of the missing records, as well as the efforts taken and any further efforts that will be made by VA to obtain such evidence.  The Veteran should also be allowed an appropriate time to provide any such records.

2.  The AMC/RO should refer the issue of entitlement to an increased rating for the Veteran's service-connected right Achilles tendonitis on an extraschedular basis for an addendum to the May 2013 opinion.  The RO/AMC should request that the reviewer provide an addendum opinion regarding entitlement to an extraschedular evaluation.  The Director's opinion should consider the Veteran's Social Security Administration records.  The Director of Compensation and Pension Service should set forth the complete rationale for all opinions expressed and conclusions reached.  The opinion must consider and discuss the Veteran's lay testimony concerning the impact of the right Achilles tendonitis on his employment as a plumber.  See September 2012 JMR.

3.  The RO should then readjudicate the claim.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

